Title: Albert Gallatins Report on Collector for Michilimackinac, 16 July 1801
From: Gallatin, Albert
To: 


               
                  Treasury Department July 16th. 1801.
               
               The Secretary of the Treasury respectfully reports, that the District of Michillimackanac was erected by the 17th. Section of the “Act to regulate the collection of duties on imports and tonnage” passed March 2, 1799; but that no appointment of Collector has yet been made, on a supposition, it is presumed, that it was unnecessary. It seems doubtful whether that clause, as well as those which erect the Districts of Illinois, Erie, & Ohio, and which have never been acted upon are not obligatory. If the President is of opinion that the clauses are not obligatory, information should be obtained as to the necessity of appointing Collectors in any of those Districts, as, by the “Act to establish the compensations of the Officers employed in the collection of the duties on imports & tonnage & for other purposes,” passed March 2nd. 1799, they are entitled not only to the usual fees and compensations but also to a salary of 250 Dollars a year. It is presumable that if unnecessary in any of the Districts it must be at Michillimackanac. If the President is of opinion that the clauses are obligatory, it will be necessary to designate the ports of entry & to obtain information from proper characters.
               
               That of Saml. Duncan appears from the recommendation in his favor unexceptionable, nor can much selection be expected in that remote part.
               Respectfully submitted by—
               
                  
                     Albert Gallatin
                  
               
            